Order sustaining certiorari order and annulling the determination of the board of appeals of the city of White Plains reversed upon the law, without costs, certiorari proceeding dismissed, and the determination of the board of appeals reinstated and confirmed. This court is of opinion that the exercise of discretion in the case at bar by the board of appeals, in the absence of any discrimination, ought not to be interfered with. (Lincoln Trust Co. v. Williams Bldg. Corp., 229 N. Y. 313, 317; People ex rel. Werner v. Walsh, 212 App. Div. 635; affd., 240 N. Y. 689.) Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.